Citation Nr: 0015626	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  97-33 977	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to September 11, 
1996 for a grant of service connection for mantle cell 
lymphoma.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of 
housebound status.

3.  Eligibility for Dependents' Educational Assistance (DEA) 
under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968, from April 1977 to January 1978, and from 
February 1980 to February 1984.  His claim comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
1997 rating decision of the Department of Veterans Affairs 
(VA) Regional Office and Insurance Center in St. Paul, 
Minnesota (RO).


FINDINGS OF FACT

1.  The RO received the veteran's claim for service 
connection for lymphoma on September 12, 1996.

2.  The veteran's service-connected mantle cell lymphoma is 
evaluated as 100 percent disabling.

3.  The veteran's mantle cell lymphoma does not prevent him 
from caring for his daily personal needs or protecting 
himself from the hazards of daily living, or render him 
housebound.


CONCLUSIONS OF LAW

1.  The evidence does not satisfy the requirements for an 
effective date prior to September 11, 1996 for a grant of 
service connection for mantle cell lymphoma.  38 U.S.C.A. §§ 
5101, 5110 (West 1991); 38 C.F.R. §§ 3.151, 3.160, 3.400 
(1999).

2.  The evidence does not satisfy the criteria for 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of housebound 
status.  38 U.S.C.A. § 1114 (West 1991 & Supp. 1999); 38 
C.F.R. 
§§ 3.350, 3.352 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date - Grant of Service Connection

The veteran seeks an earlier effective date for a grant of 
service connection for mantle cell lymphoma.  He claims that 
because he was exposed to Agent Orange sometime from March 
1967 to October 1968, when he served in Vietnam, and his 
lymphoma was caused by that exposure, the effective date of 
the grant for service connection for lymphoma should be 
October 1968. 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1999).  Generally, the 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400 (1999).  However, the effective date of an 
award of disability compensation shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  38 C.F.R. § 3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (1999); Brannon v. West, 12 
Vet.App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet.App. 
196, 199 (1992).  Any communication indicating an intent to 
apply for a benefit under the laws administered by the VA may 
be considered an informal claim provided it identifies, but 
not necessarily with specificity, the benefit sought.  38 
C.F.R. § 3.155(a) (1999); Servello, 3 Vet.App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene the Court's precedents and public policies 
underlying the statutory scheme).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
Quarles v. Derwinski, 3 Vet.App. 129, 134 (1992).

In this case, there is no evidence of record that the veteran 
submitted a claim for service connection for lymphoma, 
informal or otherwise, prior to September 11, 1996.  Rather, 
on September 12, 1996, the RO received a VA Form 21-526 
(Veteran's Application for Compensation or Pension) from the 
veteran, which referred to lymphoma.  The RO construed this 
document as an original claim of entitlement to service 
connection for lymphoma, and accepted the "date signed" as 
the date of the claim for the purpose of determining the 
effective date of the award of service connection.

In written statements received during the pendency of this 
appeal, the veteran has asserted that the effective date of 
the grant of service connection should be earlier than 
September 11, 1996.  He maintains that his claim is warranted 
on the basis that he developed lymphoma in service when he 
was exposed to Agent Orange and should not be penalized 
because the lymphoma took 20 years to manifest.  With regard 
to this contention, the Board notes that, under 38 C.F.R. § 
3.400(b)(2)(i), the VA may assign an effective date of the 
day following separation from active service only in a case 
in which the RO received the claimant's claim within one year 
after separation from service.  In this case, the veteran 
does not claim, nor does the evidence show, that the RO 
received a claim for service connection for lymphoma within a 
year of the veteran's October 1968 separation from service. 

Based on the foregoing, the Board finds that the evidence 
does not satisfy the requirements for an effective date prior 
to September 11, 1996 for a grant of service connection for 
mantle cell lymphoma.  The veteran's claim for an earlier 
effective date must therefore be denied.


II.  Special Monthly Compensation

Increased compensation is payable to a veteran in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(r) (West 1991 
& Supp. 1999); 38 C.F.R. 
§ 3.350(h) (1999).  The following factors will be accorded 
consideration in determining that need: inability of veteran 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
veteran to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires that the veteran 
remain in bed.  The fact that the veteran has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the veteran's condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. 
§ 3.352 (1999).

Special monthly compensation is also payable pursuant to 
38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i), where the 
veteran has a single service-connected disability rated as 
100 percent disabling, and (1) has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.

In this case, the veteran is currently evaluated 100 percent 
disabled due to mantle cell lymphoma.  VA and private 
outpatient treatment records and hospitalization reports 
dated from 1993 reflect that the veteran has been receiving 
regular treatment for his service-connected disability.  
Physicians initially diagnosed the veteran with malignant 
lymphoma in March 1993, and in May 1993, the veteran 
underwent his first round of chemotherapy.  In February 1996, 
physicians discovered that the veteran's lymphoma had spread, 
necessitating an excisional biopsy of a posterior neck mass 
and a tonsillectomy.  In April 1996, the veteran underwent 
another round of chemotherapy.  In March 1997, physicians 
noted that the veteran's lymphoma was affecting his neck, 
chest and abdomen.  In April 1997, the veteran underwent 
another round of chemotherapy.  In November 1997, physicians 
diagnosed eyelid lymphoma.  In December 1997, the veteran 
received radiation therapy on the affected eyelid.  As of 
November 1999, when the veteran underwent his most recent VA 
examination, he was seeing an oncologist and taking 
medication.  According to the VA examiner conducting the 
examination, radiographic evidence indicated that the veteran 
had had lymphomatous involvement of the pulmonary parenchyma 
since 1997.   

The veteran has not made any particular assertion with regard 
to his claim for special monthly compensation or submitted 
any evidence in support of that claim.  The medical evidence 
noted above reflects that during the veteran's treatment for 
lymphoma, he was continually employed.  In April 1997, 
December 1997 and November 1999, he reported that he was 
working.  During the November 1999 VA examination, the 
veteran reported that although he had lost 15 pounds, he felt 
pretty good and had a good appetite.  In addition, although 
the veteran had received radiation treatment of the eyelid 
prior to the VA examination, in November 1999, his visual 
fields were shown to be normal.

The requirements for a grant of special monthly compensation 
by reason of the need for aid and attendance must meet the 
standards set forth in 38 C.F.R. § 3.352.  In this regard, 
the Board acknowledges the severity of the veteran's service-
connected disability.  However, there is simply no evidence 
of record establishing that this disability renders the 
veteran in need of regular aid and attendance.  The veteran 
has not been shown to be blind, bedridden or so disabled as 
to be incapable of self-care. The veteran does not claim, nor 
does the evidence show that his service-connected disability 
hinders his ability to feed himself, bathe, dress, or care 
for his own hygienic needs, necessitates assistance in using 
the lavatory, or renders him unable to protect himself from 
the dangers in his daily environment.  Furthermore, the 
evidence of record specifically discloses that the veteran is 
not housebound and is able to work on a regular basis.

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for special monthly compensation based on the need for 
regular aid and attendance or by reason of housebound status.  
The Board considered the doctrine of reasonable doubt; 
however, because the evidence is not in relative equipoise, 
the doctrine is inapplicable.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Entitlement to an effective date prior to September 11, 1996 
for a grant of service connection for mantle cell lymphoma is 
denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of housebound 
status is denied.


REMAND

The veteran has appealed the RO's denial of eligibility for 
DEA under Chapter 35, Title 38, United States Code.  In 
addition, he has claimed that he is permanently and totally 
disabled as a result of his mantle cell lymphoma.  Under 
Chapter 35, Title 38, United States Code, DEA may be paid to 
a child or spouse of a veteran who meets certain basic 
eligibility requirements, one being that the veteran has a 
permanent and total service-connected disability.  38 
U.S.C.A. §§ 3500, 3501 (West 1991); 38 C.F.R. § 3.807 (1999).  

Total disability exists when there is present any impairment 
of mind or body that is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a) (1999).  Total disability 
may or may not be permanent.  Permanence of total disability 
exists when such impairment is reasonably certain to continue 
throughout the life of the disabled person.  38 C.F.R. § 
3.340(b).  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.327(b)(2)(iii) (1999). 

In a November 1997 statement of the case (SOC), the RO 
indicated that the veteran was not eligible for DEA because 
his lymphoma was not permanent.  The RO based its decision on 
medical evidence showing that the veteran was contemplating a 
bone marrow transplant.  Since the SOC was issued, however, 
the veteran has submitted medical evidence disclosing that 
his lymphoma has spread and that he is no longer interested 
in a bone marrow transplant.  In light of the fact that this 
medical evidence suggests, but does not definitively confirm, 
the improbability of permanent improvement under treatment, 
the Board believes that a medical opinion addressing this 
matter must be obtained.


This case is REMANDED to the RO for the following 
development:

1.  The RO should forward the veteran's 
claims file to an appropriate medical 
specialist for an opinion as to whether 
the veteran's service-connected mantle 
cell lymphoma is permanent.  After 
reviewing the record, the specialist 
should specifically indicate whether it 
is at least as likely as not that the 
veteran's current level of functional 
impairment due to his mantle cell 
lymphoma is reasonably certain to 
continue throughout his life.  

2.  After the development requested has 
been completed, the RO should review the 
opinion to ensure that it complies with 
the previous directive.  If it is 
deficient, it should be returned to the 
specialist for correction.

3.  The RO should then review the 
expanded record and determine whether the 
veteran's service-connected mantle cell 
lymphoma is permanent.  The RO should 
then readjudicate the issue of whether 
the veteran is eligible for DEA.  If the 
RO again denies the benefit sought, it 
should issue the veteran a supplemental 
statement of the case and afford him an 
opportunity to respond thereto.  
Thereafter, the RO should return the case 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional medical 
information.  By remanding, the Board does not intimate any 
opinion as to the merits of this appeal. 

The veteran is free to submit additional evidence or argument 
he desires to have considered in connection with his current 
appeal.  However, he is not required to act unless otherwise 
notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

